Exhibit 10.1


TRANSITION AGREEMENT

         This Transition Agreement ("Transition Agreement") is entered into as
of the ____ day of March, 2005, by and between Storage Technology Corporation
(the "Company"), and ______________ (the "Executive").

        WHEREAS, the current Chief Executive Officer’s contract expires on June
30, 2006 and the Corporation desires to provide for the orderly succession for
the Chief Executive Officer and maintain the executive team during that
transition;

        WHEREAS, the Executive is in a high level position with the Company, and
the Company recognizes the valuable services that the Executive provides to the
Company and desires to be assured that Executive will be available to actively
participate in the business of the Company; and

        WHEREAS, the Executive is willing to accept continued employment with
the Company, but desires assurance that the Executive will continue to have
opportunities with the Company;

        WHEREAS, the Executive has executed both a Severance Agreement and an
Executive Agreement with the Corporation, both agreements which are hereby
incorporated by reference;

        NOW, THEREFORE, in consideration of the promises and the mutual
agreements herein contained, the Company and the Executive hereby agree as
follows:

        1.        Term.  This Transition Agreement shall commence on the date
hereof and shall terminate on February 1, 2007.

        2.        Transition Payment.  In the event that Executive is an
employee of the Company on December 31, 2006 in any position other than the
Chief Executive Officer of the Company, the Company shall pay the Executive
within thirty days after December 31, 2006 a one time lump sum payment equal to
the Executive’s annual base salary then in effect, less any applicable
withholding taxes (“Transition Payment”).

        3.        Involuntary Termination.  Subject to section 4 hereof, in the
event Executive’s employment with the Company is involuntarily terminated, and
as a result of such involuntary termination Executive is entitled to the
benefits set forth in paragraph 1a of the Severance Agreement (including for
such entitlement the execution of the requisite Settlement and Release
Agreement, the time for revocation of which has expired and the satisfaction of
the tax withholding obligations under the Severance Agreement), then in addition
to the benefits in that Severance Agreement, the Company shall pay Executive the
Transition Payment at the same time as the payments set forth in that paragraph
1a of the Severance Agreement.

        4.        Receipt of Benefits Under Executive Agreement.  In the event
Executive receives the benefits relating to a Change in Control under Section 4
of the Executive Agreement, then Executive is not entitled to any benefits under
this Transition Agreement.

1

--------------------------------------------------------------------------------

        5.        Miscellaneous.  No provisions of this Transition Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Transition Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Transition Agreement. This Transition Agreement
shall be governed by and construed in accordance with the laws of the State of
Colorado without regard to conflicts of law principles.

        6.        Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and assets shall assume the obligations under this Transition Agreement and
agrees expressly to perform the obligations under this Transition Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Transition Agreement, the term “Company” shall include any successor to the
Company’s business and assets which executes and delivers the assumption
agreement described in this Section or which becomes bound by the terms of this
Transition Agreement by operation of law.

        7.        Validity.  The invalidity or unenforceability of any
provisions of this Transition Agreement shall not affect the validity or
enforceability of any other provision of this Transition Agreement, which shall
remain in full force and effect.

        8.         Compliance with Corporate Governance Legislation or other
Laws. To the extent any provision or condition of this Transition Agreement is
inconsistent with or unenforceable because it is inconsistent with or in
violation of any corporate governance legislation or law, this Transition
Agreement will be revised to affect its intent and purpose in a way no less
favorable to the Executive.

        9.        Compliance with Code Section 409A.  Notwithstanding anything
in this Transition Agreement or any other plan or agreement to the contrary, to
the extent subject thereto all payments or benefits provided to the Executive
shall comply with all applicable provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (and any related regulations or guidance).

        10.        Employment at Will.  You agree and acknowledge that your
employment with the Company is and will continue to be “at will.” Either you or
the Company may terminate your employment at any time, with or without cause,
with or without notice, and for any reason or no reason. Any contrary
representations or agreements (other than the benefits provided to you under
this Transition Agreement and in the agreements referenced herein) which may
have been made to you are superseded by this Transition Agreement. This
Transition Agreement is not a guarantee of employment for any period of time but
rather confirms your opportunity to continue your employment for an unspecified
time and the benefits provided to you as set forth in this Transition Agreement.

2

--------------------------------------------------------------------------------

        11.        Entire Agreement.  This Transition Agreement, together with
the other agreements referenced herein, embody the entire agreement between the
parties relating to the subject matter hereof, and supersede all previous
agreements or understandings, whether oral or written.

        12.        Counterparts.  This Transition Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Transition Agreement as of
the date first above written.

Storage Technology Corporation   The Executive:

By:______________________  

_________________________




3